DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26-29, 33-37, 43-45, and 48-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavat et al. (US 2014/0145300 A1) in view Tsai et al. (US 2015/0357375 A1).
Regarding claim 26, Bhagavat discloses a stacking integrated circuit (IC) (Fig. 7M), comprising: an IC, wherein the IC includes:
an active substrate (portion corresponding to 700 in Fig. 7A), wherein the active substrate includes a device (corresponding to 706 in Fig. 7B);
an insulating layer (corresponding to 716 in Fig. 7J);
a bulk substrate (corresponding to 720 in Fig. 7M) on the insulating layer, wherein the bulk substrate includes a cavity (see Fig. 7M) surrounded by a first edge of the bulk substrate and a second edge of the bulk substrate; and
a through silicon via (corresponding to 709 in Fig. 7E) through the active substrate (see Fig. 7M), wherein the TSV is exposed in the cavity of the bulk substrate (see Fig. 7M), the TSV is separated from the active substrate by a vertical oxide layer (corresponding to vertical portions of 708 in Fig. 7D; ¶0069), and the vertical oxide layer is in contact with the insulating layer (see Fig. 7M).
Bhagavat does not explicitly state that the insulating layer may be an oxide layer. However, it is well known in the art to use oxides for the insulating material between circuit components (702 in Fig. 7 of Tsai, ¶ 0073). It would have been obvious to one having ordinary skill in the art at the time of the invention to use an oxide for the insulating material of Bhagavat as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 27, the cavity of the bulk substrate is completely through the bulk substrate (the cavity being the cavity in the bulk substrate containing the component corresponding to 717 in Fig. 7K of Bhagavat), and surrounded by the first edge and the bulk substrate, the second edge of the bulk substrate and the oxide layer (see Fig. 7M of Bhagavat).
Regarding claim 28, Bhagavat further discloses another oxide layer (corresponding to horizontal portions of 708 in Fig. 7D; ¶0069) on another side of the active substrate, wherein the another side is opposite to the one side, and the another oxide layer is in contact with the vertical oxide (see Fig. 7M).
Regarding claim 29, Bhagavat discloses that the IC includes a die or a wafer (¶ 0072).
Regarding claim 33, Bhagavat discloses that the IC includes a wafer (¶ 0068), and the bulk substrate further includes a second cavity (cavity in the bulk substrate containing the component corresponding to 616 in Fig. 7L) formed by the second edge of the bulk substrate and a third edge of the bulk substrate (horizontal edge directly contacting the aforementioned component corresponding to 616).
Regarding claim 34, Bhagavat discloses that the device further comprises a fourth IC (corresponding to 616 in Fig. 7L) placed within the second cavity of the bulk substrate.
Regarding claim 35, the TSV includes copper (¶ 0070 of Bhagavat).
Regarding claim 36, the active substrate includes a silicon substrate (¶ 0066).
Regarding claim 37, Tsai discloses that the oxide layer comprises silicon dioxide (¶ 0073).
Regarding claim 43, Bhagavat discloses an electronic system (Fig. 7M), comprising:
a circuit board (corresponding to the component 710 in Fig. 7F; the circuit board being formed by a printing process relates to how device is formed and does not distinguish the claimed invention from that of the prior art. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)); and
a stacking integrated circuit (IC) affixed to the circuit board, wherein the stacking IC includes:
a first IC, wherein the first IC includes:
an active substrate (portion corresponding to 700 in Fig. 7A), wherein the active substrate includes a device (corresponding to 706 in Fig. 7B);
an insulating layer (corresponding to 716 in Fig. 7J);
a bulk substrate (corresponding to 720 in Fig. 7M) on the insulating layer, wherein the bulk substrate includes a cavity (see Fig. 7M) surrounded by a first edge of the bulk substrate and a second edge of the bulk substrate; and
a through silicon via (corresponding to 709 in Fig. 7E) through the active substrate (see Fig. 7M), wherein the TSV is exposed in the cavity of the bulk substrate (see Fig. 7M), the TSV is separated from the active substrate by a vertical oxide layer (corresponding to vertical portions of 708 in Fig. 7D; ¶0069), and the vertical oxide layer is in contact with the insulating layer (see Fig. 7M); and
a second IC (corresponding to 616 and 718 in Fig. 7L) placed within the cavity of the bulk substrate, wherein the second IC includes a die (616, and a connector (718) connected to the TSV.
Bhagavat does not explicitly state that the insulating layer may be an oxide layer. However, it is well known in the art to use oxides for the insulating material between circuit components (702 in Fig. 7 of Tsai, ¶ 0073). It would have been obvious to one having ordinary skill in the art at the time of the invention to use an oxide for the insulating material of Bhagavat as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
	Regarding claim 44, the cavity of the bulk substrate is completely through the bulk substrate (see Fig. 7M), and surrounded by the first edge of the bulk substrate, the second edge of the bulk substrate, and the oxide layer (see Fig. 7M).
Regarding claim 45, Bhagavat discloses that the first IC includes a die or a wafer (¶ 0072).
Regarding claim 48, the TSV includes copper (¶ 0070 of Bhagavat).
Regarding claim 49, the active substrate includes a silicon substrate (¶ 0066).
Regarding claim 50, Tsai discloses that the oxide layer comprises silicon dioxide (¶ 0073).
Regarding claim 51, the recitation of the oxide layer being an etch-stop layer specifies an intended use of the oxide layer and is treated as non-limiting since it has been held that, in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). As such, the device of the combination discloses all the structural limitations of the claim.
Regarding claim 52, the active substrate includes a non-polymeric substrate (¶ 0066).
Regarding claim 53, the active substrate includes a non-polymeric substrate (¶ 0066).
Regarding claim 54, the recitation of the oxide layer being an etch-stop layer specifies an intended use of the oxide layer and is treated as non-limiting since it has been held that, in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). As such, the device of the combination discloses all the structural limitations of the claim.

Claims 26, 30-32, 43, 46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moden et al. (US 6,297,548 A1) in view and Farooq et al. (US 2010/0264551 A1).
Regarding claim 26, Moden discloses a stacking integrated circuit (IC) (Fig. 5), comprising: an IC, wherein the IC includes:
an active substrate (topmost 100), wherein the active substrate includes a device (topmost 114).
Moden does not disclose an oxide layer as claimed. However, it is well known in the art to use insulating layers of oxide in between components in a stacked device (Farooq discloses intervening oxide layers 320 in Fig. 11). There is a benefit to the inclusion of such an oxide layer between components in that it increases the passivation between components, reducing the likelihood of damage. It would have been obvious to one having ordinary skill in the art at the time of the invention to use an oxide layer between each of components 100 of Moden for this benefit.
In the resulting device, there will be an oxide layer on one side (bottom side) of the active substrate;
a bulk substrate (112 in the component 100 that is second from the top) on the oxide layer, wherein the bulk substrate includes a cavity (cavity created by the curvature on the bottom of the bulk substrate) surrounded by a first edge (left edge) of the bulk substrate and a second edge (right edge) of the bulk substrate; and
a through silicon via (162 of Moden) through the active substrate, wherein the TSV is exposed in the cavity of the bulk substrate (see Fig. 5).
Moden does not disclose a vertical oxide layer as claimed. However, it is well known in the art to include vertical oxide layers on the sides of TSVs (¶ 0025 of Farooq). There is a benefit to vertical oxide layers as they act as liners, preventing diffusion. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a vertical oxide layer through the active substrate, separating the active substrate from the TSV and in contact with the oxide layer for this benefit.
Regarding claim 30, Moden further discloses a second IC (100 which is third from the top) placed within the cavity of the bulk substrate, wherein the second IC includes a die (114) and a connector (corresponding to 134) connected to the TSV.
Regarding claim 31, the second IC includes:
a second active substrate (112 third from the top), wherein the second active substrate includes a second device (via 118).
As discussed in the rejection of claim 26, in the device of the combination, there will be oxide layers between components 100, including a second oxide layer on the second active substrate between the second active substrate and the component 100 beneath the second active substrate.
 Moden further discloses a second bulk substrate (112 fourth from the top) which will be on the second oxide layer, wherein the second bulk substrate includes a cavity (cavity created by the curvature on the bottom of the second bulk substrate) surrounded by a first edge (left edge) of the second bulk substrate and a second edge (right edge) of the second bulk substrate; and
a second TSV (unlabeled TSV adjacent 162) through the second active substrate, wherein the second TSV is exposed in the cavity of the second bulk substrate (see Fig. 5).
Regarding claim 32, Moden further discloses that, although for stacked 100 are shown in Fig. 5, the device is not limited as such an any number of 100 can be stacked (Col. 2, Ln. 67). As such, one having ordinary skill in the art may include a fifth 100, resulting in a third IC (100 fifth from the top) placed within the cavity of the second bulk substrate, wherein the third IC includes a die (corresponding 114), and a connector (corresponding 134) connected to the second TSV.
Regarding claim 43, Moden discloses an electronic system (Fig. 5), comprising:
a printed circuit board (2);
a stacking integrated circuit (IC) affixed to the PCP, wherein the stacking IC includes a first IC, wherein the first IC includes:
an active substrate (topmost 100), wherein the active substrate includes a device (topmost 114).
Moden does not disclose an oxide layer as claimed. However, it is well known in the art to use insulating layers of oxide in between components in a stacked device (Farooq discloses intervening oxide layers 320 in Fig. 11). There is a benefit to the inclusion of such an oxide layer between components in that it increases the passivation between components, reducing the likelihood of damage. It would have been obvious to one having ordinary skill in the art at the time of the invention to use an oxide layer between each of components 100 of Moden for this benefit.
In the resulting device, there will be an oxide layer on one side (bottom side) of the active substrate;
a bulk substrate (112 in the component 100 that is second from the top) on the oxide layer, wherein the bulk substrate includes a cavity (cavity created by the curvature on the bottom of the bulk substrate) surrounded by a first edge (left edge) of the bulk substrate and a second edge (right edge) of the bulk substrate; and
a through silicon via (162 of Moden) through the active substrate, wherein the TSV is exposed in the cavity of the bulk substrate (see Fig. 5); and
a second IC (112 third from the top) placed within the cavity of the bulk substrate, wherein the second IC includes a die (114) and a connected (134) connected to the TSV.
Moden does not disclose a vertical oxide layer as claimed. However, it is well known in the art to include vertical oxide layers on the sides of TSVs (¶ 0025 of Farooq). There is a benefit to vertical oxide layers as they act as liners, preventing diffusion. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a vertical oxide layer through the active substrate, separating the active substrate from the TSV and in contact with the oxide layer for this benefit.
Regarding claim 46, the second IC includes:
a second active substrate (112 third from the top), wherein the second active substrate includes a second device (via 118).
As discussed in the rejection of claim 26, in the device of the combination, there will be oxide layers between components 100, including a second oxide layer on the second active substrate between the second active substrate and the component 100 beneath the second active substrate.
 Moden further discloses a second bulk substrate (112 fourth from the top) which will be on the second oxide layer, wherein the second bulk substrate includes a cavity (cavity created by the curvature on the bottom of the second bulk substrate) surrounded by a first edge (left edge) of the second bulk substrate and a second edge (right edge) of the second bulk substrate; and
a second TSV (unlabeled TSV adjacent 162) through the second active substrate, wherein the second TSV is exposed in the cavity of the second bulk substrate (see Fig. 5).
Moden further discloses that, although for stacked 100 are shown in Fig. 5, the device is not limited as such an any number of 100 can be stacked (Col. 2, Ln. 67). As such, one having ordinary skill in the art may include a fifth 100, resulting in a third IC (100 fifth from the top) placed within the cavity of the second bulk substrate, wherein the third IC includes a die (corresponding 114), and a connector (corresponding 134) connected to the second TSV.
Regarding claim 47, the first IC includes a wafer (114) and the bulk substrate further includes a second cavity of the bulk substrate (top cavity) formed by the second edge of the bulk substrate, and a third edge of the bulk substrate (bottom edge of the second cavity), and
the electronic system further includes:
a fourth IC (corresponding 114) placed within the second cavity of the bulk substrate.

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
Applicant argues that if the Examiner ever uses a word that is not recited in the claim language that such a “rejection by its nature is contrary to the direction of In re Wilson as recited at the top of MPEP § 2143.03.” This argument is not persuasive as the cited portion of the MPEP explicitly states that “All words in a claim must be considered” which is different from “Only words that are in a claim may be used.” Applicant has provided zero evidence to support an allegation that giving consideration to a word in a claim cannot use a word that is not in said claim. Indeed, it would be an odd Office Action that was limited to only using words which appear in a claim.
Applicant further argues that “the Office provides no reasoning for this placement or why it would be obvious to necessary [sic] replace the described insulating layer of Bhagavat with the silicon dioxide layer of Tsai.” This argument is not persuasive as the Office explicitly stated the reason that it would be obvious (See last sentence of the rejection of claim 26 in view of Bhagavat and Tsai).
Applicant further argues that “the Office appears to be asserting that being an oxide would be an inherent property of the insulating layer of Bhagavat.” This argument is not persuasive as the Office never made such an assertion. Applicant even recognizes this in Applicant’s sentence immediately preceding this argument in which Applicant acknowledges that the insulating layer is “replace[d] . . . with the silicon dioxide layer of Tsai” (emphasis added). Applicant’s citation to MPEP § 2112, which concerns inherency, is therefore completely inapplicable.
Applicant further argues that “there are several elements including metal pad 717, an un-numbered conductor . . . and electrical connection 718 between element 709 and element 720” of Bhagavat and that, because of this, element 709 is not exposed in the cavity of the bulk substrate. This argument is not persuasive as each of the elements recited by Applicant are themselves inside the cavity of the bulk substrate (see Fig. 7M of Bhagavat) and Applicant explicitly requires the cavity to not be empty (see Applicant’s claim 32).
Applicant further argues that “there is no layer shown between the carriers 112 of Moden . . . .” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that “it is unclear why the separated carriers 112 would even need an ‘insulating’ layer between them . . . .” This argument is not persuasive as the Office explicitly stated the reason in the rejection of claim 26. Specifically, that “[t]here is a benefit to the inclusion of such an oxide layer between components in that it increases the passivation between components, reducing the likelihood of damage.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                   

  /HERVE-LOUIS Y ASSOUMAN/                 Examiner, Art Unit 2826